Citation Nr: 0701535	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder. 

2. Entitlement to service connection for sleep apnea.  

3. Entitlement to service connection for a right shoulder 
disorder.  

4. Entitlement to service connection for a psychiatric 
disorder to include depression, anxiety, and schizoaffective 
disorder.  

5. Entitlement to service connection for a gastrointestinal 
disorder.  

6. Entitlement to service connection for a genitourinary 
disorder.  

7. Entitlement to service connection for a skin disorder.  

8. Entitlement to service connection for chronic fatigue 
syndrome.  

9. Entitlement to service connection for a dental disorder to 
include loss of teeth.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1967 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2002 and May 2003 of 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO). 


FINDINGS OF FACT

1. The veteran did not serve in Vietnam, he did not serve in 
combat, and post-traumatic stress disorder is not shown. 

2. Sleep apnea was not shown in service and sleep apnea 
diagnosed after service is unrelated to service or a disease 
or injury of service origin.  

3. A right shoulder disorder was not shown in service, and 
any current right shoulder discomfort is unrelated to service 
or a disease or injury of service origin.

4. A psychiatric disorder to include depression, anxiety, and 
schizoaffective disorder was not shown in service, a 
schizoaffective disorder was not manifested to a compensable 
degree within one year of service discharge, and any 
psychiatric disorder diagnosed after service is unrelated to 
service or a disease or injury of service origin.  

5. A gastrointestinal disorder was not shown in service, and 
a gastrointestinal disorder diagnosed after service is 
unrelated to service or a disease or injury of service 
origin.

6. A genitourinary disorder was not shown in service, and a 
genitourinary disorder diagnosed after service is unrelated 
to service or a disease or injury of service origin.  

7. A skin disorder was not shown in service, and a skin 
disorder diagnosed after service is unrelated to service or a 
disease or injury of service origin.  

8. Chronic fatigue syndrome was not shown in service, and any 
current fatigue symptoms are unrelated to service or a 
disease or injury of service origin. 

9. A dental disorder to include loss of teeth was not shown 
in service, and a dental disorder to include loss of teeth 
diagnosed after service is unrelated to service or a disease 
or injury of service origin.  


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§  3.303, 3.304(f) (2006).

2. Sleep apnea was not incurred in or aggravated by service, 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

3. A right shoulder disorder was not incurred in or 
aggravated by service, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).  



4. A psychiatric disorder to include depression, anxiety, and 
schizoaffective disorder was not incurred in or aggravated by 
service, service connection for schizoaffective disorder may 
not be presumed to be service-connected, and any 
current psychiatric disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).

5. A gastrointestinal disorder was not incurred in or 
aggravated by service, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).  

6. A genitourinary disorder was not incurred in or aggravated 
by service, and it is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).   

7. A skin disorder was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).  

8. Chronic fatigue syndrome was not incurred in or aggravated 
by service, and it is  not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

9. A dental disorder to include loss of teeth was not 
incurred in or aggravated by service, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre- and post-adjudication VCAA 
notice by letters, dated in December 2002, March 2003, and 
September 2004.  In the notices, the veteran was informed of 
the type of evidence needed to substantiate the claims of 
service connection to included secondary service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service; or evidence that the 
claimed disabilities were caused or made worse by a service-
connected disability.  The veteran was also informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claims.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service connection 
are denied, there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice as required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  And the claims have been readjudicated following 
the content-complying notice, as evidenced by the 
supplemental statement of the case in April 2006.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided a series of VA medical examinations 
in September 2004 and January 2006, regarding the pertinent 
issues.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran in developing the facts pertinent 
to the issues is required to comply with the duty to assist 
under the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Allegation 

The veteran alleges that he currently has post-traumatic 
stress disorder and that all the disorders are secondarily 
caused by his service-connected left shoulder disability, 
including the medications for treating left shoulder pain. 

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as 
schizoaffective disorder, becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be 


presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f). 

Service Connected Disabilities of the Left Shoulder and 
Thoracic Spine 

Service-connection has been granted for post-operative 
residuals of recurrent left shoulder dislocation with 
degenerative joint disease, chronic muscle strain, and 
weakness and for degenerative disc disease of the thoracic 
spine as a secondary service-connected disability. 



1. Post-traumatic Stress Disorder

The service personnel records show that the veteran had no 
foreign service and that he did not leave the United States.  
The service medical records contain no complaint, finding, or 
history of post-traumatic stress disorder.

After service, VA records show that in April 1999 the veteran 
complained bad dreams about his situation in Vietnam and the 
assessment was post-traumatic stress disorder.  In February 
and October 2000 and in May 2002, the impressions were either 
questionable post-traumatic stress disorder or post-traumatic 
stress disorder by history.  

On VA examination in September 2004 to determine whether the 
veteran had post-traumatic stress disorder, the examiner 
noted that the veteran's claims file and medical file and 
been made available and reviewed in conjunction with the 
examination.  The veteran's extensive medical and psychiatric 
background were summarized.  The examiner noted that no 
mental health person who had seen the veteran had described 
him as having post-traumatic stress disorder.  Regarding 
post-traumatic stress disorder, the examiner stated that it 
was not possible to elicit post-traumatic stress disorder 
stressors in the interview.  The pertinent diagnoses were 
schizoaffective disorder and depression.  Post-traumatic 
stress disorder was not diagnosed. 

On VA examination in January 2006, the examiner noted that 
the veteran's claims file and medical file and been made 
available and reviewed in conjunction with the examination.  
The veteran's extensive medical and psychiatric background, 
including his pre-military, military, and post-military 
history were summarized.  The examiner reported that the 
veteran had proven himself to be such a poor historian that 
the psychiatric diagnoses were primarily based upon 
psychological testing.  The diagnoses were schizoaffective 
disorder with severe depression.  Post-traumatic stress 
disorder was not diagnosed.  



Analysis 

Post-traumatic stress disorder was not documented during 
service. 

After service, in April 1999, post-traumatic stress disorder 
was assessed by VA on the basis of the veteran's statements 
about his Vietnam experience.  The service personnel records 
show that the veteran had no foreign service and that he did 
not leave the United States.  For this reason, the veteran's 
statements as to any alleged stressor related to service in 
Vietnam are not credible and the Board rejects the assessment 
of post-traumatic stress disorder, which relied on the 
veteran's statements about his Vietnam experience.   

As for the subsequent impressions by VA of either 
questionable post-traumatic stress disorder or post-traumatic 
stress disorder by history in February and October 2000 and 
in May 2002, the Board rejects the diagnostic impressions as 
the only evidence of an in-service stressor were the 
veteran's statements about his Vietnam experience, which are 
not credible. 

The remainder of the evidence, including the report of VA 
examination in September 2004 to determine whether the 
veteran had post-traumatic stress disorder and the VA 
examination in January 2006, opposes, rather than supports 
the claim, as post-traumatic stress disorder was not 
diagnosed. 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the veteran currently suffers from post-
traumatic stress disorder, having rejected the assessment and 
impressions of post-traumatic as not credible, the 
preponderance of the evidence is against the claim that post-
traumatic stress disorder is related to service, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Also in the absence of competent medical evidence of a 
current diagnosis of post-traumatic stress disorder, the 
Board does not reach the question of secondary service 
connection.

2. Sleep Apnea
3. Right Shoulder 

The veteran does not argue and the record does not document 
sleep apnea or a right shoulder abnormality during service.  
After service, VA records show that in October 1999 after 
diagnostic testing the diagnosis was obstructive sleep apnea 
that could be exacerbated by narcotic use.  In May 2002, 
sleep apnea was noted.  On VA examination in September 2004, 
the examiner stated that the modest dose of pain medication 
should not have a substantial effect of sleep apnea. 

On VA examinations in April 2003 and February 2006, no right 
shoulder abnormality was reported by complaint, by finding, 
or by history.  On VA examination in September 2004, the 
veteran complained of right shoulder discomfort and X-rays of 
the right shoulder were unremarkable.  

Analysis

In the absence of proof, that is, competent medical evidence, 
that sleep apnea or right shoulder discomfort derives from an 
in-service injury or disease or medical evidence that sleep 
apnea or right shoulder discomfort is proximately due to or 
the result of a service-connected disability, including the 
concept of aggravation, that is, the underlying condition, 
either sleep apnea or right shoulder disorder, is worsened, 
as contrasted to a temporary exacerbation or intermittent 
flare-up of symptoms, the preponderance of the evidence is 
against the claims that either sleep apnea or right shoulder 
discomfort is related to service or to a service-connected 
disability or medication for a service-connected disability.  
38 U.S.C.A. § 5107(b).

4. Psychiatric Disorder to include Depression, Anxiety, and 
Schizoaffective Disorder

The veteran does not argue and the record does not document a 
psychiatric disorder during service.  After service, VA 
records, dated in June 1998, disclose that the veteran 
complained of feeling depressed.  History included 
depression.  In September 1998, the impression was depression 
with anxiety.  On VA examination in April 2001, the pertinent 
diagnosis under DSM-IV was schizoaffective disorder.  The 
examiner stated that the veteran's mental health condition 
was independent of the left shoulder disability.  In 2002 and 
2003, the primary psychiatric diagnosis was depression.  On 
VA examination in September 2004, the pertinent diagnoses 
were schizoaffective disorder and depression.     

On VA psychiatric examination in January 2006, the diagnoses 
were schizoaffective disorder with severe depression and 
undifferentiated somatoform disorder.  The examiner stated 
that the schizoaffective disorder does not develop as a 
response to a situational variable and for that reason it was 
unrelated to the shoulder complaints, and that depression was 
implied in the diagnosis of schizoaffective disorder, and 
that it was impossible to evaluate, what, if any portion of 
depression was related to the shoulder disability. 

Analysis

The service medical records do not document a psychiatric 
disorder during service.  After service, depression and 
anxiety were diagnosed in 1998 and schizoaffective disorder 
was diagnosed in 2001, 30 years after service and well beyond 
the one-year presumptive period for a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran does not dispute these findings. Rather, he 
maintains that depression, anxiety, or schizoaffective 
disorder was caused by his service-connected disabilities, 
mainly, a left shoulder disability and the medication for 
treatment of pain.

On VA examination in April 2001, the examiner stated that the 
veteran's mental health condition was independent of the left 
shoulder disability.  On VA psychiatric examination in 
January 2006, the examiner stated that the schizoaffective 
disorder does not develop as a response to a situational 
variable and for that reason it was unrelated to the shoulder 
complaints, and that depression was implied in the diagnosis 
of schizoaffective disorder, and that it was impossible to 
evaluate, what, if any portion of depression was related to 
the shoulder disability. 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that either depression, anxiety, or schizoaffective 
disorder is related to service or that the mental health 
conditions are proximately due to or the result of the 
service-connected left shoulder disability, as the evidence 
shows that the mental health conditions developed 
independently of the service-connected disability, and as it 
impossible or speculative to assign any portion of depression 
to the left shoulder disability, that is, in the context of 
aggravation, the preponderance of the evidence is against the 
claim that either depression, anxiety, or schizoaffective 
disorder is related to service or to a service-connected 
disability or medication for a service-connected disability.  
38 U.S.C.A. § 5107(b).

5. Gastrointestinal Disorder
6. Genitourinary Disorder
7. Skin Disorder
8. Chronic Fatigue Syndrome
9. Dental Disorder

The service medical records do not show a gastrointestinal 
disorder, a genitourinary disorder, a skin disorder, chronic 
fatigue syndrome, or a dental disorder to include loss of 
teeth. 

After service, VA records disclose that in May 2001 history 
included gastroesophageal reflux disease, in March 2002 the 
veteran gave a history of an ulcer in 1985 without 
recurrence, and he complained of irritable bowel symptoms.  
On VA examination in April 2003, the veteran gave a history 
of peptic ulcer disease in 1990, intestinal problems since he 
had gallbladder surgery, and constipation since he was 
started on opiates in 1998, following left shoulder surgery.  
The VA physician stated that constipation is likely secondary 
to opiate medication.  On VA examination in September 2004, 
the veteran stated that the constipation largely disappeared 
when his medication was change, but he still had heartburn 
and regurgitation. The diagnosis was intestinal malfunction.  
The examiner expressed the opinion that it was not likely the 
intestinal problems were secondary to the left shoulder 
disorder or to the medications for treating the left 
shoulder. 

VA records disclose that in August 2002 and on VA examination 
in April 2003 and September 2004, the veteran complained of 
urinary voiding dysfunction, including urgency and frequency.  
On VA examination in April 2003, VA physician stated that the 
urinary dysfunction may be secondary to medications, 
including methadone for pain.  In September 2004, the same 
physician diagnosed subjective genitourinary symptoms.  The 
examiner expressed the opinion that it was not likely the 
genitourinary problems were secondary to the left shoulder 
disorder or to the medications for treating the left 
shoulder.

VA records, dated in April 1989, disclose a finding of 
eczema.  History included a skin rash since the veteran had a 
cast on his left arm in service.  On VA examination in April 
2003, the veteran described a chronic problem of dry skin 
throughout his life and that in the 1980s he had some warts 
removed and that for the last three years he has had sores on 
his arms and legs.  The pertinent findings were scattered 
excoriations on the wrists, a lesion on the right leg, and 
scars from old focal lesions.  On VA examination in September 
2004, the pertinent finding was skin excoriations.  The 
examiner expressed the opinion that it was not likely the 
skin disorder was secondary to the left shoulder disorder or 
to the medications for treating the left shoulder.

On VA examination in April 2003, the veteran complained of 
fatigue.  The examiner stated that the symptoms of chronic 
fatigue were consistent with medications for muscle 
relaxation and for sleep and pain management.  On VA 
examination in September 2004, the same VA examiner, who had 
conducted the examination in April 2003, reported that there 
had been no new onset of debilitating fatigue since then, 
although the symptoms had increased.  The examiner stated 
that there was no established diagnosis of chronic fatigue 
syndrome, and that is was not likely the veteran had chronic 
fatigue syndrome secondary to the left shoulder disorder or 
to the medications for treating the left shoulder. 

VA records show that in April 2002 the veteran complained 
that he was losing his teeth because of the medications he 
was taking.  In February 2003, he was to have two teeth 
extracted, and a VA physician stated that the veteran's 
dental problems were not due to his medications.  On VA 
examination in April 2003, the pertinent findings were twelve 
remaining teeth and gingival disease.  The VA examiner stated 
that the periodontal disease may be contributing to fatigue.  
On VA examination in September 2004, the VA examiner 
expressed the opinion that there was less than 50/50 
probability that the veteran's loss of teeth was due to 
morphine or methadone. 

Analysis 

As the VA examiners in 2004 expressed the opinion that is was 
not likely that a gastrointestinal disorder, a genitourinary 
disorder, a skin disorder, chronic fatigue syndrome, or a 
dental disorder to include loss of teeth was secondary to the 
left shoulder disorder or to the medications for treating the 
left shoulder, and as the Board may consider only independent 
medical evidence to support its finding, and as there is no 
favorable medical evidence that either a gastrointestinal 
disorder, a genitourinary disorder, a skin disorder, chronic 
fatigue syndrome, or a dental disorder to include loss of 
teeth derives from an in-service injury or disease or medical 
evidence that either a gastrointestinal disorder, a 
genitourinary disorder, a skin disorder, chronic fatigue 
syndrome, or dental disorder to include loss of teeth is 
proximately due to or the result of a service-connected 
disability, including the concept of aggravation, that is, 
the underlying condition is worsened, as contrasted to a 
temporary exacerbation or intermittent flare-up of symptoms, 
the preponderance of the evidence is against the claims that 
either a gastrointestinal disorder, a genitourinary disorder, 
a skin disorder, chronic fatigue syndrome, or a dental 
disorder to include loss of teeth is related to service or to 
a service-connected disability or medication for a 
service-connected disability. 38 U.S.C.A. § 5107(b).





ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for sleep apnea is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a psychiatric disorder to include 
depression, anxiety, and schizoaffective disorder is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for a genitourinary disorder is denied.  

Service connection for a skin disorder is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for a dental disorder to include loss of 
teeth is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


